DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuki Kanda (Kanda) US 2018/0172930 in view of Hiroatsu Aoki (Aoki) US 7,561,805.
As per claim 1 Kanda disclose;
An optical module comprising: at least one optical sub-assembly (Fig. 1); at least one control circuit (106, 108) configured to control the at least one optical sub-assembly; and a housing (fig. 1 formed by items 51 and 52) including a first case (52) and a second case (51), wherein the optical module is configured to be plugged in and unplugged from an optical transmission equipment (Para 0017 “.. 
	However in analogues art Aoki, teaches a host device (Fig. 2 item 304)) including a heat sink (fig. 2 shows cooling unit) provided at a joining portion with the first case (103 of item 101) a material of the first case (103) has a thermal conductivity higher (Col. 4 lines 16-19) than a material of the second case (frame 102).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kanda and Aoki by incorporating the teaching of Aoki, into the system of Kanda to use material of high conductivity for the first case. One having ordinary skill in the art would have found it motivated to use teachings of Aoki to enhance the heat dissipation function from the optical module to make module for high speed operation and to make compact module. (Col. 4 lines 16-19 and Col.6 line 15)


the material of the first case is copper. (Aoki Col. 4 line 18 item 103 made from copper) and the material of the second case (item 2 frame) is one of a zinc alloy, an aluminum alloy, or a magnesium alloy. (Kanda para 0026 made from aluminum (Al))

Regarding claims 4-6 combinations of Kanda and Aoki teach;
a first heat-radiation material which is arranged between the at least one control circuit and the first case so as to be brought into physical contact with the at least one control circuit and the first case, respectively. (Kanda fig. 3A item 91)
a first heat-radiation material which is arranged between the at least one optical sub-assembly and the first case so as to be brought into physical contact with the at least one optical sub-assembly and the first case. (Kanda fig. 3A item 91)
the at least one optical sub-assembly and the at least one control circuit are brought into physical contact with the first case. (Kanda fig. 3A item 91 and Para 0045 “The first radiator 91 may be provided not only on the light-emitting element 13 but also on the driving IC 15. And Fig. 8A and Para 0051 heat generated in the light-emitting element 13 and the driving IC 15 is transferred via the radiator 190 to the upper housing 52)
a portion of an upper surface of the first case joined to the heat sink is lower in surface roughness than an outer surface of the second case. (Fig. 6)
a portion of an upper surface of the first case joined to the heat sink is lower in flatness than an outer surface of the second case. (Fig. 6)

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Aoki.
As per Kanda disclose;
An optical transmission equipment comprising: optical module (Fig. 1) comprising: at least one optical sub-assembly (Fig. 1); at least one control circuit (106, 108) configured to control the at least one optical sub-assembly; and a housing (fig. 1 formed by items 51 and 52) including a first case (52) and a second case (51), wherein the optical module is configured to be plugged in and unplugged from an optical transmission equipment (Para 0017 “.. module 100 for use in transmitting and receiving optical signals in connection with a host device (not shown)), wherein, through fitting of the first case (52) and the second case (51), the housing accommodates the at least one optical sub-assembly (fig. 1) and the at least one control circuit inside the housing, (Fig. 1)
	Kanda disclose, heat conduction through first case (52), but does not specifically teach, a host device (not shown)) including a heat sink provided at a joining portion with the first case (52) and a material of the first case has a thermal conductivity higher than a material of the second case.
	However in analogues art Aoki, teaches a host device (Fig. 2 item 304)) including a heat sink (fig. 2 shows cooling unit) provided at a joining portion with the first case (103 of item 101) a material of the first case (103) has a thermal 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kanda and Aoki by incorporating the teaching of Aoki, into the system of Kanda to use material of high conductivity for the first case. One having ordinary skill in the art would have found it motivated to use teachings of Aoki to enhance the heat dissipation function from the optical module to make module for high speed operation and to make compact module. (Col. 4 lines 16-19 and Col.6 line 15)

Regarding claims 10-16, claims 10-16 are rejected for the same reason as claims 2-8, as claims 10-16 recites method for structure of claims 2-8. See rejection of claims 2-8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art LAI disclose; subject matter of claim 1 “wherein a material of the first case has a thermal conductivity higher than a material of the second case.” And related structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835